11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Carter Scott d/b/a Carter                    * From the 32nd District Court
Scott Land Services,                           of Nolan County,
                                               Trial Court No. 19,563-A.

Vs. No. 11-16-00091-CV                       * December 8, 2016

Ollie Stephen Oatman; Tamra                  * Per Curiam Memorandum Opinion
Shae Oatman; Leigh Oatman, Trustee             (Panel consists of: Wright, C.J.,
for the Callie Oatman Trust; and               Willson, J., and Bailey, J.)
James L. Wilks,

     This court has considered Carter Scott’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Carter Scott d/b/a Carter Scott Land Services.